                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                CIVIL MINUTE ORDER

 Case No.: 16-cv-02859-JCS                Case Name: Steinle v. United States of America
 Chief Magistrate Judge: JOSEPH           Date: March 22, 2019         Time: 5 M
 C. SPERO

Attorney for Plaintiff: Donald Magilligan for Alison Cordova
Attorney for Defendant: Robin Wall - USA

  Deputy Clerk: Karen Hom                                Court Reporter: Not Reported

                                         PROCEEDINGS

1. Further Case Management Conference - Held

                                 ORDERED AFTER HEARING
Stay on discovery is lifted.
Parties shall file a status report by 4/5/19 indicating if they prefer to have a settlement conference
before summary judgment or after summary judgment.
Updated joint case management conference statement due 6/14/19.

NOTES:

CASE CONTINUED TO: 06/21/19 at 2:00 PM for a further case management conference.

REFERRALS:

[ ] Case referred to ADR for to occur within .
[ ] Case referred to (random) Magistrate Judge for a SETTLEMENT CONFERENCE to occur
within, or as is convenient to the judge's calendar.
[X] Case referred to Magistrate Judge Laurel Beeler for a SETTLEMENT CONFERENCE to
occur by 10/31/18, or as is convenient to the judge's calendar.

PRETRIAL SCHEDULE:
Initial Disclosures:
Number of Depos:
Discovery Cutoff:
Expert Disclosure:
Expert Rebuttal:
Expert Discovery Cutoff:
Motions Hearing & Daubert Motions:           at 9:30 AM
Pretrial Conference:             at 2:00 PM
Trial:            at 8:30 AM for      days  [ ] Jury [ ] Court
Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant   [X] Court
cc:
